IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


DENISE L. BULEBOSH AND MICHAEL J. : No. 338 WAL 2014
BULEBOSH, JR., HER HUSBAND        :
                                  :
                                  : Petition for Allowance of Appeal from the
           v.                     : Order of the Superior Court
                                  :
                                  :
ROBERT FLANNERY AND               :
WESTMORELAND PODIATRY             :
ASSOCIATES                        :
                                  :
                                  :
PETITION OF: ROBERT FLANNERY,     :
D.P.M.                            :


                                   ORDER


PER CURIAM

      AND NOW, this 16th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.